UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended March 31, 2012 ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission file number: 000-29363 (Exact name of registrant as specified in its charter) Nevada 88-0343702 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1771 E. Flamingo Road, #201-A Las Vegas, NV (Address of principal executive offices) (Zip Code) (702) 734-3457 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes¨Nox The number of shares outstanding of the Registrant’s Common Stock on May 18, 2012 was 65,615,425. PLAYERS NETWORK FORM 10-Q Quarterly Period Ended March 31, 2012 Page INDEX SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 4 Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 4 Statements of Operations for the Three Months ended March 31, 2012 and 2011 (Unaudited) 5 Statements of Cash Flows for the Three Months ended March 31, 2012 and 2011 (Unaudited) 6 Notes to the Condensed Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURES 23 2 Table of Contents SPECIAL NOTE REGARDING FORWARD—LOOKING STATEMENTS On one or more occasions, we may make forward-looking statements in this Quarterly Report on Form 10-Q regarding our assumptions, projections, expectations, targets, intentions or beliefs about future events. Words or phrases such as “anticipates,” “may,” “will,” “should,” “believes,” “estimates,” “expects,” “intends,” “plans,” “predicts,” “projects,” “targets,” “will likely result,” “will continue” or similar expressions identify forward-looking statements. Readers are cautioned that these forward-looking statements are only predictions and are subject to risks, uncertainties, and assumptions that are difficult to predict, including those identified in our Annual Report on Form 10-K. Therefore, actual results may differ materially and adversely from those expressed in any forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. However, your attention is directed to any further disclosures made on related subjects in our subsequent annual and periodic reports filed with the Securities and Exchange Commission on Forms 10-K, 10-Q and 8-K and Proxy Statements on Schedule 14A. Unless the context requires otherwise, references to “we,” “us,” “our,” and the “Company” refer specifically to Players Network. 3 Table of Contents PART I - FINANCIAL INFORMATION Item 1 - Financial Statements PLAYERS NETWORK CONDENSED BALANCE SHEETS March 31, December 31, Assets (Unaudited) Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $-0- and $240, at March 31, 2012 and December 31, 2011, respectively Other current assets Total current assets Fixed assets, net Total Assets $ $ Liabilities and Stockholders' (Deficit) Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenues Short term debt Total current liabilities Total Liabilities Stockholders' (Deficit): Series A preferred stock, $0.001 par value, 2,000,000 shares authorized; 2,000,000 shares issued and outstanding Series B preferred stock, $0.001 par value, 10,873,347 shares authorized; 4,349,339 shares issued and outstanding Common stock, $0.001 par value, 150,000,000 shares authorized; 62,882,190 and 61,131,390 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively Subscriptions payable, 100,000 shares - Additional paid-in capital Accumulated (deficit) ) ) Total Stockholders' (Deficit) ) ) Total Liabilities and Stockholders' (Deficit) $ $ See accompanying notes to financial statements. 4 Table of Contents PLAYERS NETWORK CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended March 31, Revenue: $ $ Expenses: Direct operating costs General and administrative Officer salaries Salaries and wages Bad debts (recoveries) ) - Depreciation and amortization Total operating expenses Net operating (loss) ) ) Other income (expense): Other income Gain on sale of fixed assets - Interest expense ) ) Total other income (expense) Net (loss) $ ) $ ) Weighted average number of common shares outstanding - basic and fully diluted Net (loss) per share - basic and fully diluted $ ) $ ) See accompanying notes to financial statements. 5 Table of Contents PLAYERS NETWORK CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the three months ended March 31, Cash flows from operating activities Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash used in operating activities: Bad debts expense ) - Depreciation and amortization expense Gain on sale of fixed assets ) - Forgiveness of debt - ) Stock issued for services Stock issued for compensation, related party - Options and warrants granted for services Options and warrants granted for services, related party - Decrease (increase) in assets: Accounts receivable ) Other current assets ) ) Increase (decrease) in liabilities: Deferred revenues - Accounts payable ) Accrued expenses ) Net cash used in operating activities ) ) Cash flows from investing activities Payment of investment in note receivable - ) Proceeds from the sale of fixed assets - Purchase of fixed assets - ) Net cash provided by (used in) investing activities ) Cash flows from financing activities Repayment of long term debt - ) Proceeds from sale of common stock - Proceeds from sale of common stock, related party - Net cash provided by (used in) financing activities ) Net increase (decrease) in cash ) ) Cash - beginning Cash - ending $ $ Supplemental disclosures: Interest paid $ $ Income taxes paid $
